  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


 EDWARD BRAGGS, et al.,             )
                                    )
         Plaintiffs,                )
                                    )   CIVIL ACTION NO.
         v.                         )    2:14cv601-MHT
                                    )         (WO)
 JEFFERSON S. DUNN, in his          )
 official capacity as               )
 Commissioner of                    )
 the Alabama Department of          )
 Corrections, et al.,               )
                                    )
         Defendants.                )

          PHASE 2A OPINION AND ORDER ON DEFENDANTS’
                ORAL MOTION FOR CLARIFICATION

       Previously this court found that the State of Alabama

provides inadequate mental-health care in its prisons in

violation of the Eighth Amendment’s prohibition against

cruel and unusual punishment.      See Braggs v. Dunn, 257

F. Supp. 3d 1171, 1267 (M.D. Ala. 2017) (Thompson, J.).

“[S]evere shortages” of mental-health care staff have

contributed to these constitutional violations.       Id. at

1268.    The court issued an Understaffing Remedial Order

that     established   deadlines   by   which   the   Alabama
Department of Corrections (ADOC) was to increase its

mental-health      staffing.        See   Phase     2A   Understaffing

Remedial Order (doc. no. 1657) at 4.              Subsequently, in a

motion to require defendants to show cause why they

should not be held in contempt, plaintiffs alleged that

defendants have failed to meet these deadlines.                     At the

contempt       hearing,      defendants       orally        moved      for

clarification as to what staffing increases the remedial

order required.

       In   this   opinion    and   order,   the     court    addresses

defendants’ oral motion for clarification and explains

that    the   deadlines      required     exactly    what    the     plain

language of the Understaffing Remedial Order--and an ADOC

contract referred to in it--say they required: defendants

were to ensure that all of the mental-health staffing

positions listed in the contract’s “minimum staffing

requirements” were filled by July 1, 2018.




                                    2
                       I.     Procedural History

     Plaintiffs in this class-action lawsuit include a

group of mentally ill prisoners in the custody of ADOC.

Defendants are ADOC Commissioner Jefferson Dunn and ADOC

Associate Commissioner of Health Services Ruth Naglich,

who are both sued in only their official capacities.                 In

a liability opinion entered on June 27, 2017, this court

found that ADOC’s mental-health care for prisoners in its

custody      was,    simply   put,       “horrendously   inadequate.”

Braggs, 257 F. Supp. 3d at 1267.                 The court laid out

seven      factors    contributing        to   the   Eighth   Amendment

violations, in addition to an eighth overarching factor

that permeates all of the others:                the “persistent and

severe shortages of mental-health staff and correctional

staff.”      Id. at 1267-68.

     The court divided the remedial phase along the lines

of   the    eight    identified   factors       contributing    to   the

Eighth Amendment violations, to be addressed one after

another.      Because of the centrality of understaffing to

ADOC’s mental-health care failings, it was determined


                                     3
that “this issue must be addressed at the outset and that

the earlier the problem is attacked the better.”            Braggs

v. Dunn, 2018 WL 985759, at *1 (M.D. Ala. Feb. 20, 2018)

(Thompson, J.) (internal quotation marks omitted).

    On     February     20,   2018,      the   court    issued   an

Understaffing Remedial Opinion, id., and an accompanying

Understaffing Remedial Order, (doc. no. 1657).           The order

mandated     the      following       deadlines   for    remedying

mental-health staffing:

    “(a) By April 1, 2018, ADOC’s new mental-health
    vendor shall begin providing mental-health
    services.

    “(b) By May 1, 2018, ADOC’s new mental-health
    vendor, shall, in addition to continuing to fill
    those positions in place at the time of this
    order, fill at least 65 % of the additional
    mental-health staffing positions provided for in
    the contract.

    “(c) By June 1, 2018, ADOC’s new mental-health
    vendor, shall, in addition to continuing to fill
    those positions in place at the time of this
    order, fill at least 75 % of the additional
    mental-health staffing positions provided for in
    the contract.

    “(d) By July 1, 2018, ADOC’s new mental-health
    vendor, shall fill the mental-health staffing
    positions consistent with the contract.”


                                  4
Id. at 4.     The July 1, 2018, staffing requirement is to

remain in effect until November 2019, when new staffing

ratios will be implemented.         See id. at 5.

    On July 2, 2018--after all relevant deadlines in the

Understaffing      Remedial   Order    had    passed--plaintiffs

filed a notice of non-compliance and motion for an order

to show cause why defendants should not be held in

contempt for violating the order.        The court granted the

motion and set a hearing, finding that plaintiffs had

adequately alleged that defendants had failed to meet the

staffing deadlines.       On September 19, 2018, the second

day of the contempt hearing, defendants orally moved for

clarification as to what the order’s staffing deadlines

required.     The court ultimately suspended resolution of

plaintiffs’ show-cause motion for a reason unrelated to

the issue now before the court.



                          II. Discussion

    The     dispositive   question     here   is    what   staffing

increases    the   Understaffing      Remedial     Order   required


                                5
defendants to make by the third deadline, on July 1,

2018.1   The parties dispute the increases that deadline

required.       Essentially,          the   parties      disagree   on   the

meaning of the phrase “consistent with the contract” in

the order, which stated that, by July 1, 2018, defendants

“shall     fill       the    mental-health         staffing     positions

consistent with the contract.”                   Understaffing Remedial

Order (doc. no. 1657) at 4 (emphasis added).

    Plaintiffs contend that the contract and court order

“require      263.2    FTE        [(full-time     equivalent)]      mental-

health staff by July 1, 2018.”              Contempt Motion (doc. no.

1916)    at    10.          The     route   to    this     conclusion    is

straightforward.        “[T]he contract” mentioned in the order

refers to the Healthcare Services Agreement that ADOC

signed with its vendor Wexford Health Sources, Inc. for



    1. The third deadline is dispositive because
defendants admit that they “failed to meet” the first two
deadlines (May 1 and June 1) by which the court ordered
them to increase their mental-health staff. Defendants’
Response (doc. no. 1936) at 5. Furthermore, the staffing
increases required by the July 1 deadline remain in
effect until November 2019 and are higher than those
required by the May 1 and June 1 deadlines.

                                       6
the latter to provide healthcare services to inmates in

ADOC’s custody.    This contract expressly incorporates the

Request for Proposal for Comprehensive Inmate Healthcare

Services (RFP) issued by ADOC in July 2017, pursuant to

which ADOC ultimately selected Wexford.             See ADOC-Wexford

Contract (doc. no. 1936-1) at 23-24.            The RFP, in turn,

specifies that: “Minimum staffing levels at both the

facility and regional management levels are outlined as

Appendix F to this RFP.”           RFP (doc. no. 1936-1) at 146.

Appendix F, titled “Minimum Staffing Requirements,” lists

25 different types of mental-health “positions” to be

filled.    Id.     at    246-48.        These   positions   include

“Psychiatrist,”         “Program       Director,”     “Psychologist

(PhD),” “RN,” “Observer,” and “Mental Health Clerk,”

among others. Id. at 247-48. Appendix F further provides

the number of staff for each type of position that must

be filled at each facility, as well as at the “Alabama

Central Office.”    Id. at 249-59.        The numbers of required

staff for each type of position at the facilities and

central office are measured             in terms of FTEs.       For


                                   7
example, Appendix F lists 1.0 FTE mental-health program

director at the central office, 0.75 FTE psychiatrists

and 1.0 FTE psychologist at the Limestone facility, 2.0

FTE licensed mental-health professionals (MHPs) and 5.0

FTE observers at the Holman facility, and 1.0 FTE mental-

health clerk at the St. Clair facility.            See id.   Adding

up all the FTEs for each of the 25 types of mental-health

positions   at   the    facilities   and    central     office,   the

“Total FTE’s” are “263.20.”           Id. at 259.        Therefore,

according   to    plaintiffs,       the    order   to    “fill    the

mental-health    staffing    positions      consistent    with    the

contract” meant that defendants had to ensure that all

263.2 mental-health FTEs, by position types and locations

as set forth in Appendix F, were filled by July 1, 2018.

    By contrast, defendants invoke a “staffing paybacks”

provision in the contract to argue that the order did not

require them to fill all of the 263.2 mental-health FTEs

by July 1, 2018.       Under the staffing-paybacks provision,

Wexford must pay a penalty to ADOC if it fails to fill

at an 85 % rate certain staff positions enumerated in the


                                8
“Minimum    Staffing        Requirements.”          Id.    at    147-48.2

Defendants claim that the 85 % threshold for triggering

penalties on their vendor Wexford means that the order

does not require filling 100 % of the 263.2 mental-health

FTEs.

      For   the    reasons       outlined         below,   plaintiffs’

interpretation         is      correct      and      defendants’         is

unreasonable.



      A. The Order Requires Defendants to Ensure that All
             of the Mental-Health Positions Are Filled

      That the order requires the filling of all assigned

FTEs for all 25 of the different types of mental-health

positions    at   all   designated        locations--and        thus   the

filling of all 263.2 FTEs--is made clear by the terms of

the     ADOC-Wexford        contract,     and     confirmed     by     ADOC

Associate    Commissioner        of     Health    Services      Naglich’s

unequivocal testimony about the contract’s meaning.


     2. Certain staff positions are exempt from the
staffing-paybacks provision, including, among others,
the mental health clerk, receptionist, and administrative
assistant positions. See id. at 147.
                            9
       To   start,    a   plain    reading    of    the     term   “Minimum

Staffing Requirements” in the contract shows that the

order requires filling all 263.2 FTEs listed for the 25

positions.       Id. at 246-259.      As discussed above, Appendix

F      of    the      contract,      titled        “Minimum        Staffing

Requirements,” lists how many FTE staff for each of the

25 positions must be placed at the central office and

each facility.         The word “minimum” means “the smallest

acceptable       or   possible      quantity       in   a    given   case.”

Minimum, Black’s Law Dictionary (10th ed. 2014).                           The

word    “requirement”       means    “[s]omething           that   must    be

done...”; “an imperative command.”                 Requirement, Black’s

Law Dictionary (10th ed. 2014).              Therefore, by providing

in   the    “Minimum      Staffing    Requirements”          the   specific

numbers     of     FTEs   needed     for   each      position      at     each

facility, the contract creates an “imperative command”

that the number of FTEs listed for each position at each

facility--amounting         in    total    to      263.2    FTEs--is      the

“smallest acceptable ... quantity” of FTEs.                    Failing to




                                     10
fill all 263.2 of the FTEs listed for the 25 types of

positions is unacceptable.

    Perhaps more importantly, defendants’ argument that

the staffing payback provision’s 85 % threshold means

that the order requires less than 100 %--and as low as

85 %--of the 263.2 FTEs to be filled conflicts in two

fundamental   ways      with    how    the    contract     says   the

staffing-payback provision actually functions.

    First,    the      contract    establishes      that     payback

penalties are imposed based on whether the required FTEs

for a particular position at a particular facility are

filled at an 85 % rate during a set period, not on whether

globally   85 %   of    all    263.2   FTEs   are   filled.       See

ADOC-Wexford Contract (doc. no. 1936-1) at 32; RFP (doc.

no. 1936-1) at 148.      Given that the 85 % threshold in the

payback provision applies to only a particular position

at a particular facility, the court struggles to see how

anyone could reasonably interpret the order to require

85 % of all 263.2 FTEs to be filled, as defendants now

suggest.


                                  11
      Relatedly, reading the court order to require filling

only 85 % of the 263.2 FTEs would lead to the absurd

result that defendants could be deemed in compliance with

the    order,   even    though        none   of    the   11.95    FTE

psychiatrists and 7.5 FTE psychologists required by the

contract were employed by Wexford.                 Defendants could

maintain 92.6 % compliance without any such professionals

providing mental-health care to inmates.             In reality, of

course,    failing     to   employ       any      psychologists    or

psychiatrists would violate the order, as it would mean

that two of the 25 position types were unfilled.




                                 12
       Second,     the    contract          explicitly        states3--and

Associate Commissioner Naglich confirmed4--that whether

Wexford meets the 85 % threshold is calculated based on

the number of hours worked during a period, not the number

of FTE staff that are employed to fill the positions at

each    facility.        This   fact      is    fatal    to   defendants’

argument: the order to “fill the mental-health staffing

positions consistent with the contract” cannot mean to

fill 85 % of the FTEs required for the 25 types of

positions,       given   that   the      contract’s      85 %     threshold

refers    to     the   percentage      of      hours    worked,    not   the

percentage of required staff that is employed.


    3. The contract provides that: “The monthly
calculation of staffing requirements will compare the
required number of FTE’s by eligible position, multiplied
by eight (8) hours per day, multiplied by the number of
week days in the calendar month at the required threshold
percentage ... to the total of all hours paid for an
individual position classification at each assigned
facility. ... The sum of the hours required for the time
periods ... will be compared to the total of actual hours
worked for that same time period.” ADOC-Wexford Contract
(doc. no. 1936-1) at 32.

    4. “That’s 85 percent of hours worked. That doesn’t
mean 85 percent of positions filled.” Naglich Testimony,
Nov. 29, 2017 (doc. no. 2035) at 40.

                                    13
    Indeed, the contract indicates that the 15 % leeway

allowed by the 85 % threshold for triggering penalties

is intended to “accommodate[] Vendor’s staff vacation

time, sick time, holidays or paid time off (PTO).”         RFP

(doc. no. 1936-1) at 148; see also Naglich Testimony,

Nov. 29, 2017 (doc. no. 2035) at 41 (“[T]hey’ve got to

take days off and they have to have holidays, and that’s

where [you get] that 15 percent.”).            Crucially, this

language in the contract shows that the purpose of the

85 % rate is to allow Wexford to avoid penalties due to

employed staff missing work for legitimate reasons, not

to mean that Wexford complies with the contract even if

it employs only 85 % of the required staff.

    In addition to the contradictions between the terms

of the contract and defendants’ proposed interpretation,

ADOC Associate Commissioner Naglich’s testimony directly

confirms   that   the   contract--and   thus   order--requires

filling all of the 263.2 FTEs listed in the contract’s

“Minimum Staffing Requirements.”        Prior to issuing the

remedial order, on November 29, 2017, the court asked


                              14
Naglich whether the minimum staffing numbers in the RFP

“have to be met up to 85 percent, or do they have to be

met absolutely?”            Id. at 39.      She responded: “All numbers

put   out   have       to    be--absolutely,       Your      Honor.   You’re

looking     for   100       percent    staffing.       ...   I   think    it’s

confusing that people think we’re just asking that they

fill at 85 percent.           That’s not what we’re asking.              We’re

asking at 100 percent.”               Id. at 39.       Naglich reaffirmed

this understanding of the contract when she testified at

the contempt hearing on September 18, 2018.

      It is hard to accept defendants’ argument that the

payback provision’s 85 % threshold means that filling all

263.2     FTEs    is    not     required,       when     Naglich,     ADOC’s

Associate Commissioner of Health Services, has twice told

the court exactly the opposite.

      To summarize, defendants’ contention that the order

to “fill the mental-health staffing positions consistent

with the contract” allows Wexford to fill fewer than

263.2 FTEs is belied by a plain reading of the term

"Minimum Staffing Requirements” in the contract, as well


                                       15
as   the   fact   that    the    contract   provides--and   Naglich

confirmed--that the 85 % threshold (1) is assessed on a

position-by-position rather than global basis and (2)

measures hours worked--not the number of FTE staff that

are employed to fill the positions at each facility.

Accordingly,       the   court    formally     declares   that   the

Understaffing Remedial Order required that, by July 1,

2018, defendants were to have filled all 263.2 of the

mental-health FTEs.



                         B. Measuring Compliance

     The next question is how to determine whether all

263.2 mental-health FTEs for the 25 types of positions

are filled, in compliance with the order. The answer, in

broad strokes, is that Wexford must employ the 263.2 FTEs

enumerated in the “Minimum Staffing Requirements.”               Two

more specific points are worth highlighting here.

     First, in assessing compliance, the inquiry is not

whether    263.2     mental-health      FTEs   of   any   kind   are

employed; rather, it is whether the FTE requirements for


                                   16
each position at each facility are met.          In other words,

defendants are not in compliance if Wexford employs 263.2

FTE mental-health clerks.      To comply, Wexford must employ

0.50 FTE psychiatrists and 2.80 FTE licensed MHPs at the

Easterling facility, and 2.0 FTE observers for the Bibb

facility, and so forth, as enumerated by the “Minimum

Staffing Requirements.”5

      Second,   determining    whether     Wexford    employs     all

263.2 FTEs is not a head count, that is, does not mean

263.2   individual     employees.        Instead,    the   contract

indicates that one FTE equals 40 hours worked per week.

See   ADOC-Wexford     Contract   (doc.    no.   1936-1)     at   32.

Therefore, to determine whether Wexford is employing the

2.0 FTE psychiatrists at the Bullock facility (excluding

outpatient)     that   the    contract    requires,    the    court

assesses whether, adding together all the hours per week



    5. The parties have mentioned Wexford’s use of
subcontractors, sometimes referred to as “locums.” The
contract provides that “all persons assigned and
performing the work requirements of the” contract must
be “employees of Vendor or authorized subcontractors,
and hold all required licenses to perform the work
required herein.” RPF (doc. no. 1936-1) at 154.
                          17
(or   month)    specified   in   Wexford’s   contracts   with

psychiatrists hired to work at Bullock, they amount to

2.0 FTEs.6     That is, the court evaluates whether Wexford

has entered into contracts with psychiatrists to work at

Bullock 80 (2 x 40) hours per week, or 320 (2 x 160)

hours per month, etc., depending on what the appropriate

measuring time period is.7



                C. All Reasonable Efforts Standard

      If, at a contempt proceeding, plaintiffs prove that

defendants have not complied with the order’s requirement



    6. Clearly, ADOC would not be in compliance with the
order if the 263.2 FTE staff employed by Wexford to fill
the minimum staffing requirements were actually working
substantially fewer hours than those required under their
contracts with Wexford. If confronted with evidence of
such a problem, the court could assess whether at least
85 % of the contracted hours for each position, at each
facility, were being worked, as is required by the
contract’s staffing-payback provision.    Of course, the
court understands that employed staff will miss work for
legitimate reasons such as “staff vacation time, sick
time, holidays or paid time off (PTO).” RFP (doc. no.
1936-1) at 148.

    7. However, the court is not suggesting what the
appropriate measuring time (week, month, or whatever)
should be for a particular purpose.
                           18
to fill all 263.2 mental-health FTEs, defendants may

raise   the   defense    of   an   inability   to   comply.      The

“inability to comply is a complete defense to a contempt

citation.”      Newman v. Graddick, 740 F.2d 1513, 1525 (11th

Cir. 1984).      In raising the inability-to-comply defense,

“the defendant has a burden of production.”                   United

States v. Rylander, 460 U.S. 752, 757 (1983). “To satisfy

this burden a contemnor must offer proof beyond the mere

assertion of inability.”           Chairs v. Burgess, 143 F.3d

1432, 1436 (11th Cir. 1998).              “Instead, a contemnor

‘demonstrate[s] an inability to comply only by showing

that [he has] made ‘in good faith all reasonable efforts

to comply.’”       Id. (quoting United States v. Ryan, 402

U.S. 530, 534 (1971)).

    Thus, if defendants claim they are unable to comply,

they would have to show that they made all reasonable

efforts to ensure that Wexford employed all 263.2 mental-

health FTEs, as required by the order.               “The showing

required   by    the   rigorous    ‘all   reasonable   efforts    to

comply’ standard is a substantial one.”             United States


                                   19
v. Roberts, 858 F.2d 698, 702 (11th Cir. 1998).                      The

Eleventh       Circuit   Court    of    Appeals    “construe[s]     this

requirement strictly.”           Combs v. Ryan’s Coal Co., Inc.,

785 F.2d 970, 984 (11th Cir. 1986).           “Even if the efforts

[the contemnor] did make were substantial, diligent or

in good faith, ... the fact that he did not make all

reasonable efforts establishes that [the contemnor] did

not sufficiently rebut the ... prima facie showing of

contempt.”       United States v. Hayes, 722 F.2d 723, 725-26

(11th Cir. 1984) (internal quotation marks omitted).



                                 ***



       Accordingly, it is ORDERED that defendants’ oral

motion to clarify, made in open court on September 19,

2018, is granted to the extent that it is DECLARED that

the    Phase    2A   Understaffing      Remedial    Order   (doc.    no.

1657)--and the ADOC contract referred to in it--required

that     defendants      were     to    ensure     that     all   263.2




                                   20
mental-health FTEs listed in the contract’s “minimum

staffing requirements” were filled by July 1, 2018.

    DONE, this the 29th day of October, 2018.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE




                          21
